Certified Question of State Law, United States District Court, Northern District of Ohio, Eastern Division, No. 1:09 CV 688. This cause is pending before the court on the certification of a state law question from the United States District Court. Upon consideration the motion of amicus curiae Ohio Association for Justice to participate in oral argument scheduled for February 16, 2011, in support of respondents,
It is ordered by the court that the motion is granted, and amicus curiae shall share the time allotted to respondents.